Citation Nr: 9923466	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, styled as a personality disorder.

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a low back disorder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1995 to 
April 1996.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for the issues identified on the first page of the decision.


FINDINGS OF FACT

1.  A psychiatric disorder is not shown.  

2.  A right knee disorder manifested subsequent to service is 
not shown to be related to that service.

3.  A low back disorder manifested subsequent to service is 
not shown to be related to that service.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for 
psychiatric disorder is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).

2.  A claim for entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).

3.  A claim for entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
A well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992). 

The report of the appellant's entrance  examination, dated 
March 1995, shows that she was clinically evaluated as normal 
in all relevant aspects.  Her service medical records next 
show that she complained of left knee pain, in a record dated 
December 1995.  A record dated January 1996 shows that she 
complained of lower back pain due to a fall on the same date.  
The examiner indicated that she had a "normal exam", and 
assessed "mild lower back pain".  A record dated March 5, 
1996 shows that she complains of "being unhappy and wanting 
out of military", that she was "having thoughts of suicide 
off [and] on for three w[eeks]", and that she had "a 
thought of jumping out of barracks window [and] killing 
[her]self."  The examiner found that she was in "NAD [no 
acute distress]", and noted that no examination was 
performed, but a consultation with the medical health clinic 
was to be arranged.  

A health record, dated March 18, 1996, from the Mental Health 
Clinic shows that the appellant complained of suicidal 
ideation and an inability to manage the stresses of military 
life.  The examiner obtained an oral history from the 
appellant, which included a diagnosis of "Adjustment 
Disorder", and a prior plan for the appellant to be 
"reclassified into a rate for which she felt better suited. 
(Religious Specialist).  However, she has since realized that 
this is unlikely to help and that there is no way she can 
tolerate remaining in the military and completing her 
enlistment."  The assessment was "Adjustment Disorder with 
Depressed Mood", "Histrionic traits", and "R/O Personality 
disorder".  The examiner noted in the plan section of the 
report that since the appellant elected to proceed, a 
recommendation that she be processed for Entry Level 
separation was to be made.  

An April 1996 record shows that the appellant complained of 
right knee pain, lasting for one week.  The examiner found 
that her examination was normal, and that the appellant had 
"probably tendinitis".  The plan was "Motrin".  

The appellant's separation physical examination report, dated 
April 1996, shows that she was evaluated as normal in all 
relevant aspects.  She indicated on her "Report of Medical 
History" that she had swollen or painful joints, a "trick" 
or locked knee, frequent trouble sleeping, and depression or 
excessive worry."  The examiner noted that her knee "swells 
sometimes", that her "knee hurts at night [and] gets 
stiff", and that she worried about her grandfather, who was 
very ill, and her living conditions.  Under the physician's' 
summary and elaboration of all pertinent data section of the 
report, the examiner stated "as above, NCD [not considered 
disabling]."  

The current evidence consists of VA medical examination 
reports and private treatment records.  

A May 1996 letter from a Dr. Rountree states that:

[The appellant] was apparently in basic 
training recently in the Navy.  She said 
that she has not had any problems with 
her back.  She did not have any problems 
with her back prior to entering the Navy.  
She does relate a history of falling and 
it sounds like she fell posteriorly 
landing on her spine.  My examination 
revealed normal range of motion.  She is 
tender in the L3-L5 area and has 
exaggeration of her lumbar lordosis both 
clinically and radiologically.  X-rays 
did not show any degenerative changes.  
Examination of the right knee showed 
evidence of peripatellar tenderness, mild 
patella tendonitis and mild symptomatic 
medial plica.  There was no instability.  

Progress notes and an initial intake questionnaire are also 
of record from Dr. Roundtree.  The intake record shows that 
the appellant noted that she had a history of an accident or 
injury, muscle pains, back trouble, and a locked or "trick" 
knee.  A progress note dated May 1996 shows that the veteran 
gave an oral history of being discharged from the Navy for 
knee and back pain.  The assessments were symptomatic lumbar 
lordosis, and chondromalacia patella/plica syndrome.  The 
plan was to "send her to a therapy program to strengthen her 
spine and increase flexibility in [the] spine.  Increase 
strength of her VMO mechanism and her quadriceps muscle."  
Notes dated May 23, 1996 and June 25, 1996 show, 
respectively, that her private physician was unable to 
contact her due to an outdated or incorrect phone number and 
that she did not show for her next appointment.  

She was also given VA medical examinations dated December 
1996.  The results of her general medical examination show 
that she was diagnosed with "[lumbosacral] strain - 
mechanical back", and right knee tenosynovitis.  The reports 
also show that she was also evaluated concerning her 
psychiatric claim.  The examiner noted that she complained 
about her "knees and back.  Has no complaints about a mental 
disorder."  The findings on objective examination were that 
she was alert, well oriented, had a good memory, good reality 
testing, no hallucinations, and no delusions."  The examiner 
also found that she was competent.  There was "No Axis I 
Diagnosis",  a "deferred" diagnosis on Axis II, "pains of 
the knee and back" on Axis III, and the examiner assessed a 
GAF of 85.  


I.  Entitlement to service connection for a psychiatric 
disorder.

As a preliminary matter, the Board notes that the appellant's 
claim was styled as one for service connection for a 
"personality disorder".  The Board must point out that 
personality disorders are not diseases or injuries for 
compensation purposes, and that in most instances, disability 
resulting from them may not be service-connected, unless a 
mental disorder is superimposed upon a personality disorder.  
38 C.F.R. § 4.127 (1998).  

The Board also notes that the appellant was recommended for 
an Entry Level separation due to "Adjustment Disorder with 
Depressed Mood", "Histrionic traits", and "R/O Personality 
disorder".  However, we must also point out that she has not 
presented any evidence to show that she currently manifests a 
mental disorder.  Although post-service treatment reports are 
of record, they pertain only to her back and knee conditions.  

In addition, the VA medical examination showed that she had 
no complaints concerning a mental disorder, and that there 
was "No Axis I Diagnosis".  Although she has been assessed 
with a GAF of 85,  the evidence does not show that she 
currently manifests a mental disorder.  The Board notes her 
complaints during service, however, we must point out that 
for a claim to be well grounded, there must be evidence of a 
current disorder, and of a nexus between the current disorder 
and service.  No such evidence has been presented in this 
case. 

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).  

Thus, the appellant has not met the first element required 
for her claim to be well grounded as she has presented no 
competent medical evidence of a current psychiatric disorder.  
See Caluza, 7 Vet.App. 498.  Accordingly, her claim for 
service connection for a psychiatric disability must be 
denied, as it is not well grounded.

We also note that where a claimant refers to a specific 
source of evidence that could make her claim plausible, VA 
has a duty to inform her of the necessity to submit that 
evidence to complete his application for benefits.  See 
Robinette v. Brown, 8 Vet.App. 69 (1995); Epps v. Brown, 9 
Vet.App. 341, 344 (1996).  However, VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits in this 
case, 38 U.S.C. § 5103(a) (West 1991 & Supp. 1999), because 
nothing in the record suggests the existence of evidence that 
might establish a well-grounded claim for service connection 
for a psychiatric disability.  We note in this regard that 
when asked if she was receiving treatment for a current 
psychiatric or mental disorder during her hearing with the 
undersigned Member of the Board, in June 1999, she replied 
that she had not, due to financial concerns.  Additionally, 
as indicated above, the examination report of her VAME found 
"No Axis I diagnosis".  Clearly, her private medical 
records do not show the existence of a mental disorder.  
Thus, in view of the medical evidence currently of record, 
the Board concludes that additional development is 
unnecessary. 


II.  Entitlement to service connection for a right knee and 
low back disorder.

Although the appellant's records show that she manifested low 
back strain and tenosynovitis of the right knee in her 
December 1996 VAME, they do not demonstrate that these 
disorders are in any way related to the appellant's active 
service.  In addition, although she has been assessed, in 
private medical records, with tender L3-L5 areas of her back, 
symptomatic lumbar lordosis, chondromalacia patella/plica 
syndrome and with mild patella tendonitis and mild 
symptomatic medical plica, the clinical record similarly does 
not show that these disorders are related to her active 
service.  

As indicated above, the appellant is certainly competent to 
state what her symptoms are.  However, it has not been 
indicated that she possesses the requisite medical knowledge 
to be competent to address a matter involving medical 
principles or medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992) (layperson is generally not 
competent to render an opinion on a matter requiring medical 
knowledge, such as diagnosis or causation).  Although the 
appellant has submitted such a claim, the Board must point 
out that such a nexus must be drawn by medical evidence, and 
that the appellant has not established that she has the 
medical expertise required to make such a finding.  Thus, in 
the absence of clinical evidence showing a relationship 
between the appellant's service and her current disorders, 
her claims must be denied.

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the appellant has not 
referenced other known existing evidence, and VA's duty is 
not triggered in this case.



ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a low back disorder is 
denied.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals






  There are five axes included in the DSM-IV multiaxial classification:  Axis I - clinical disorders, other 
conditions that may be a focus of clinical attention, Axis II - personality disorders, mental retardation, Axis 
III - general medical conditions, Axis IV - psychosocial and environmental problems, and Axis V - Global 
Assessment of Functioning.  
  A GAF score of 85 contemplates absent or minimal symptoms, (e.g. very mild anxiety before an exam), 
good functioning in all areas, interested and involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems or concerns (e.g. an occasional argument with 
family members).  

